Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Applicant's election with traverse of Group I, claims 1-11, in the reply filed on August 5, 2022 is acknowledged.  The traversal is on the ground(s) that the inventions are not independent and distinct.  This is not found persuasive because the Office position with respect to the construction of the terms “independent and distinct” with respect to restriction practice has long been established.  Applicant is directed to MPEP 802.01 [R-5].  Applicant further asserts that the relationship between Groups I and III has not been fully considered and examples have not been provided.  This is not a required distinction for substantially unrelated processes and products.  Applicant argues that no burden is provided and no examples in support have been provided for the relationship between groups I and II.  The relationship is as stated, i.e. the apparatus can clearly be employed for any number of potential separations, and the method claims do not contain limitations of the apparatus claims. The apparatus is the “product” and the method is the method for using such product.  Applicant indicates that Groups II and III have not been properly considered.  The restriction established that the inventions to not overlap in scope and they are not obvious over one another.  Nor can they be used together as stated in the action, “the Group III composition claims are representative of the feedstock material that will be supplied to the column of Group I”.  Applicant asserts that no substantial burden exists, which is incorrect.  As stated in the office action: 
“The examination of a composition, an apparatus (column) and a separation method are expected to involve substantially different questions of patentability.  Additionally, the fields of search for each of the inventions are divergent.  The search strategies, prior art analysis and prior art application will be distinctly different for each inventive group.  In view of the foregoing, the burden associated with the examination of all inventions in a single application is substantial in the absence of a restriction requirement.”
Finally, applicant requests rejoinder.  Rejoinder is proper for processes using allowed compositions or apparatus.  As the election in this application was the claims to a method of separation, rejoinder is not an option even assuming that the withdrawn claims contain all limitations of the elected invention, which is clearly not the case.
The requirement is still deemed proper and is therefore made FINAL.

Claim Construction
The term “bulk” used in claim 1 is not a term defined by the specification.  This term is often used in catalyst and adsorbent art to mean “unsupported”, but this meaning does not appear to be established in the instant application.  Accordingly, the term is considered to be represented by the normal meaning, i.e. “the main part” as claimed “at least 75 wt.% of titanium oxide nanostructures”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 lacks proper antecedent basis for “the dairy product comprising the antibiotic in  a second amount”, because the first “dairy product” is distinct from the second product.  “A” should be used in preference to “the” prior to dairy product.  Further, the preamble makes reference to “one or more antibiotics” plurally, but the remainder of the claim refers to “an antibiotic” in the singular, which reference is inconsistent.
Claim 2 further indicates the titanium dioxide  structures to be nanotubes.  It is unclear whether or not the “average diameter” would be distinct from the width or height reference in claim 1.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Dahl et al. reference covers the large number of potential applications for titanium dioxide nanomaterials.  Wang et al. establish that graphene oxide may be loaded with titanium dioxide material for tetracycline  adsorption.  Li et al. employ graphene oxide titanium dioxide composite material to remove chlorotetracycline from an aqueous solution.  None of the foregoing appear to disclose using a titanium oxide-based nanostructure of the claimed dimensional relationships for the purification of dairy products.  The Sehati et al. article does disclose the removal of tylosin from milk, but employs nanoparticles reinforced with/entrapped by a fiber membrane.  The claimed dimensional requirements of instant claim 1 are clearly not met.
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	
/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732